Citation Nr: 1227043	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lupus erythematosus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel







INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision rendered by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In April 2010, the Board issued a decision in this matter.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court vacated the April 2010 decision and remanded the claim to the Board for further proceedings consistent with its decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the appellant submitted additional argument and evidence to the Board.  The additional evidence consisted of an April 2012 statement from the Veteran's spouse and an April 2012 statement from Dr. V. A.  The appellant, however, did not waive initial RO review of the evidence.  Rather, he expressly requested that the claim should be remanded and the evidence reviewed by the RO in the first instance.  See generally, 38 C.F.R. § 20.1304(c); Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003)(holding that decisions of the Secretary are subject to one review on appeal).  In view of the above, and to avoid any prejudice to the Veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), the matter on appeal must be returned to the RO for consideration of the claim in light of all additional evidence added to the record.  


In addition, as noted by the Court in its October 2011 Memorandum Decision, the Board must undertake initial fact finding and address whether VA has satisfied its duty to assist in obtaining a "November 1978" biopsy record.  

By way of history, the Veteran's service treatment records reflect that on his enlistment examination in January 1977, the examiner reported "?? T versicolor chest."  

On August 12, 1977, the Veteran received medical treatment for complaints of a 2-3 month history of a rash on the left side of his face.  He also reported a 2-3 month history of small circular rash on the chest.  The examiner's assessment was sebaceous dermatitis or [unreadable].  

Later, on November 2, 1977, the Veteran was seen at the Troop Clinic at Fort Stewart Georgia with reports of a one month history of facial rash.  A physical examination revealed erythamatous raised red [unreadable] on the right cheek and left [unreadable] and chest.  That same day, he was also seen at the Dermatology Clinic at U.S. Army Hospital, Fort Stewart, Georgia to rule out lupus erythematosus, acne, or rosacea.  The report indicates that lab work involving ANA and RPR serum testing was conducted and a skin biopsy undertaken.  The report states that the results of the testing were negative.  

A report dated January 18, 1978 noted the Veteran's reports of a rash on his face for six months and that he was followed by Dermatology.  The report states "punch lesion taken Nov 2 78 results ?".  

The consultation request dated January 18, 1978, noted the Veteran complaints of a rash on the face, that he had negative relief with tetracycline lotions, and "punch biopsy Nov 2, 77 ? results."  

A Dermatology Clinic note dated January 23, 1978 states that the "Bx," a common abbreviation for biopsy, showed severe acne rosacea.  The report further notes "Biopsy skin Nov 78 = Acne Rosacea."  

A laboratory slip dated February 13, 1978 indicates that serum testing was performed involving anti-nuclear antibody (ANA) and a "LE Prep" (lupus erythematosus).  The results of the testing are not of record.   

In April 1978, the Veteran was placed on 30-day limited duty with a diagnosis of acne rosacea.  He was directed to avoid exposure to the sun.  

A Report of Medical Examination dated in August 1979 noted abnormal findings involving the head, face, neck, and scalp, described by the examiner as face acne.  It also noted abnormal findings of the skin described a rash to the face and back.  

With the foregoing in mind, the Board has reviewed the references to the "November 1978" biopsy report but finds that any such mentions of the report likely contained a typographical error and listed the wrong year.  First, the service treatment records clearly describe treatment in November 1977 that included a request for a biopsy.  Secondly, references to the year "78" in January 1977 treatment records are nonsensical as the medical practitioners would have no knowledge of the results of a test that had not taken place yet.  Furthermore, the January 1977 consultation report correctly notes the 1977 date of the biopsy.  This constitutes further evidence that the reference to the year 1978 was merely a typographical error.  

While the Board herein finds that the punch biopsy occurred in November 1977 and not November 1978, it nevertheless acknowledges that the biopsy findings are not of record.  Moreover, the laboratory slip dated February 13, 1978, also reveals that additional serum testing was conducted, but, again, the results of the testing are not of record.  Given that this matter must be remanded for other reasons, the Board finds that the RO should undertake additional efforts to determine if the November 1977 biopsy results or February 1978 laboratory results exist or if additional efforts to obtain them would be futile.  Obtaining relevant records on behalf of the Veteran is part of the Secretary's statutory duty to assist.  38 U.S.C. § 5103A(a)(1), (b)(1).  The Secretary must pursue efforts to obtain such records until "it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and requests copies of any November 1977 biopsy results and February 1978 laboratory results.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c)(3). 

2.  If additional service treatment records are received, consider whether the additional evidence requires a supplemental VA opinion as to the etiology of lupus erythematosus.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

3.  Thereafter, and after allowing the Veteran a reasonable period to respond, and after conducting any additional development considered necessary, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the RO certified the appeal to the Board) and legal authority.  

4.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate Supplemental Statement Of the Case (to include clear reasons and bases for the RO's determinations) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



